 Case: 4:19-cv-03303-RLW Doc. #: 18 Filed: 01/21/20 Page: 1 of 1 PageID #: 118



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ALAN PRESSWOOD, D.C., P.C.,                            )
Individually and on behalf of all others               )
similarly-situated,                                    )
                                                       )
               Plaintiff,                              )
                                                       )
vs.                                                    )   Case No. 4:19cv3303 RLW
                                                       )
BIOSENSE MEDICAL DEVICES, LLC,                         )
et al.,                                                )
                                                       )
               Defendants.                             )

                                              ORDER

       The Court has been advised that this action has been settled as to defendants SCOTT

ANTHONY CLIMES and PATRICIAL A. CLIMES, ONLY.

       IT IS HEREBY ORDERED, that all pending motions are denied with prejudice as to

defendants SCOTT ANTHONY CLIMES and PATRICIA A. CLIMES, ONLY.

       IT IS FURTHER ORDERED that counsel shall file within thirty (30) days from the date

of this Order, file a stipulation for dismissal or a motion for leave to voluntarily dismiss as to

defendants SCOTT ANTHONY CLIMES and PATRICIA A. CLIMES, ONLY. Failure to

timely comply with this order shall result in the dismissal of this action against SCOTT

ANTHONY CLIMES and PATRICIA A. CLIMES, with prejudice.



                                                       __________________________________
                                                       RONNIE L. WHITE
                                                       UNITED STATES DISTRICT JUDGE


Dated this 21st day of January, 2020.
